Citation Nr: 1430325	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for a right hand disorder.

4.  Entitlement to service connection for a left hand disorder, to include a second left metacarpal disorder.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

These matters were remanded by the Board in November 2011 and November 2013.  In its November 2013 remand, the Board noted that recent medical evidence had indicated that the Veteran may have worsening symptoms associated with his service-connected sinusitis.  The issue of entitlement to a compensable disability rating for sinusitis is therefore again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.


FINDING OF FACT

The Veteran does not have any current right elbow, wrist, hand, or foot disability, left hand disability, or dermatophytosis of the feet related to any in-service injury or condition, or to service in any other way.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a left hand disorder, to include a second left metacarpal disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for dermatophytosis of the feet have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed disabilities in February 2012.  The Board finds the examination and its associated report to be adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The report was based on examination of the Veteran by a physician with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In November and December 2013 letters, the AOJ notified the Veteran that an attempt to collect private treatment records he had previously identified had been unsuccessful, specifically explaining that the AOJ had attempted to contact the identified providers by letter but that such letters had been returned to sender due to incorrect address.  The letter advised the Veteran that he should provide an accurate and current mailing address for VA to secure such records, and advised him that he may submit his private treatment records if he so chose.  Attached to the letter was a VA Form 21-4142, Authorization and Consent to Release Information to VA. 

The Veteran did not respond to the AOJ's letters, and in February 2014 the AOJ issued a supplemental statement of the case (SSOC).  In response to the SSOC, in February 2014, the Veteran's representative stated that the Veteran did not have any additional evidence to submit and requested that Board adjudicate his appeal as soon as possible.

In providing the above development and the adequate February 2012 examination, the AOJ substantially complied with the Board's November 2011 and November 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As reflected in his February 2006 claim and December 2007 substantive appeal, the Veteran asserts that current right foot, elbow, wrist, and hand conditions, a left hand condition, and athletes' foot began during his military service.

However, considering the evidence of record, the Veteran's service connection claims must be denied.

Service treatment records reflect that in August 1974 the Veteran was treated for possible fracture of the second and third digits of the right foot after slipping into a wall, but that X-rays were within normal limits.  The impression was strain to second and third toe of the right foot, and the toes were taped; it was noted that the Veteran would return to duty in 48 hours if there was improvement.  In October 1974, the Veteran was treated for twisting the fifth digit of the right hand.  It was noted that he had a small lump on the distal joint but full range of motion.  The impression was strained ligaments and tenderness.  In November 1974, he was treated for injury to his right elbow.  On examination, he had very limited range of motion, and he was treated with a sling.  In June 1975 he was treated for contact dermatitis and athletes' foot, and reported a lengthy history of athlete's foot.  In April 1977, the Veteran was treated for complaints of a bruised right foot after a trunk was dropped on it.  He had pain on range of motion, and the impression was bruised right foot; X-ray was negative.  In June 1977, the Veteran was treated for trauma to the left hand and wrist after trying to break up a fight, which was swollen and extremely painful at the time, but was negative for fracture.  

At the time of his July 1977 examination for separation from service, the Veteran was found to have had a normal clinical evaluation of the upper and lower extremities and feet, with no hand, wrist, elbow, foot, or fungal infection problems noted.  Under the heading "Summary of Defects and Diagnoses," it was written "NONE NOTED."

On January 2012 VA examination, the examiner diagnosed chronic right elbow tendonitis with lateral epicondylitis; right wrist sprain and clinical suggestion of peripheral mononeuropathy, not verified by electrodiagnostic testing; chronic bilateral hand flexor tendinopathy and tenosynovitis; right foot hallux valgus; and chronic right foot plantar wart.  After reviewing the claims file, taking the Veteran's history, and examining the Veteran, the VA examiner opined that current right elbow, right wrist, right hand, right foot, left hand, and foot dermatophytosis disabilities were each less likely than not incurred in or caused by service.  

In explaining his opinions, examiner noted that the Veteran had been treated for right elbow injury with limited range of motion in November 1974, but that 1977 separation examination showed normal examination findings for the right elbow.  The examiner also noted that there was no documentation of evaluation and treatment for a right wrist condition during military service, and that the Veteran did not recall a specific trauma to the right wrist but recalled dropping a torque wrench due to hand and wrist pain while working as a mechanic in the 1980s.  The examiner stated that, while there was treatment for contusion to the left wrist and hand in June 1977, X-rays had been negative, and there had been normal findings for both wrists on July 1977 separation examination.  The examiner further stated that, while the Veteran had been treated for right fifth finger strained ligaments and tendons in October 1974, there was no evidence of right hand flexor tendinopathy or tenosynovitis during military service, which was the diagnosis consistent with his current symptoms.

The examiner further noted that, although the Veteran had been treated for a left hand injury in June 1977, X-rays had been negative for acute injury findings, and separation physical examination showed normal left hand findings.  The examiner stated that the current findings were consistent with a diagnosis of chronic bilateral hand flexor tendinopathy and tenosynovitis, which were not clinically present on separation examination.

Regarding the Veteran's feet, the examiner stated that the Veteran had been treated for strain to his second and third toes in August 1974, and for athletes' foot in June 1975 with no documentation of continued treatment thereafter.  The examiner noted that there had been no right foot plantar wart condition in service, and that his physical examination showed normal findings for right foot and skin examination, with resolution of his foot injuries during service.  The examiner stated that current clinical findings were consistent with diagnoses of chronic right plantar foot wart and asymptomatic hallux valgus.

The Board finds the opinions contained in the January 2012 VA examiner's report, which is the only competent and probative evidence addressing whether the Veteran has any current disability related to his in-service injuries and treatment, to be persuasive.  The examiner was a physician with appropriate expertise who reviewed claims file, fully examined the Veteran, and considered the Veteran's own reported history regarding his current disabilities.  In providing such opinions, the examiner discussed the pertinent evidence and gave clear rationales for his opinions.

Furthermore, the bases of the examiner's opinions are consistent with record.  The Veteran received in-service treatment for right foot, right hand, right elbow, and left hand injuries, and for athletes' foot.  However, service treatment records reflect no follow-up treatment or continuing problems with any of his injuries or treated conditions, despite reflecting that the Veteran sought and recieved treatment for other medical problems.  They also reflect no findings pertinent to any such conditions on July 1977 separation examination.  

The examiner's opinions that the Veteran's in-service injuries and conditions resolved and were not continuous during or after service are further supported by the post-service record.  In September 1977, the Veteran filed a claim for service connection for allergic rhinitis; he did not file a service connection claim for any other disability, including any relating to the elbows, wrists, hands, or feet.  On November 1977 VA examination, the Veteran complained of rhinitis symptoms.  On examination, skin, including that on the appendages, was normal, and examination of the musculoskeletal system, including the feet, revealed full range of motion and good arches.  There were no complaints related to the right elbow, wrist, hand, or foot, left hand, or dermatophytosis of the feet.  There is, moreover, no mention of any of the Veteran's claimed disorders in the record until his February 2006 claim for benefits.  

Again, there is no competent and probative evidence contradicting the January 2012 VA examiner's opinions, or otherwise supporting the Veteran's claims, and neither the Veteran nor his representative has identified any.  While the Veteran may assert that his current orthopedic and skin disabilities are related to his service approximately 30 years prior, such a determination is medical in nature, and he is not competent to make it.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran might at all be considered to be competent to make any such determination, the Board would find his opinions to be heavily outweighed by those of the January 2012 VA examiner, which the Board finds persuasive for the reasons given above. 

Finally, to the extent that the Veteran has asserted that symptoms related to his in-service injuries and conditions continued throughout and after service to the present, the Board finds such assertions not to be credible for reasons given above.  Such reasons include his lack of any symptoms at separation, and the lack of claims, complaints, or findings relating to such symptomatology, including on November 1977 VA examination, until February 2006, despite his service connection claim for another disability in September 1977.

Thus, the Board finds that the Veteran does not have any current right elbow, wrist, hand, or foot disability, left hand disability, or dermatophytosis of the feet related to any in-service injury or condition, or to service in any other way.  Accordingly, service connection for right elbow, wrist, hand, and foot disorders, a left hand disorder, and dermatophytosis of the feet must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a right elbow disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a left hand disorder, to include a second left metacarpal disorder, is denied.

Service connection for a right foot disorder is denied.

Service connection for dermatophytosis of the feet is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


